CLD-226                                                          NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                        No. 13-1010
                                        ___________

                                     DEBRA PORTER,
                                               Appellant

                                              v.

                       TD BANK N.A., f/n/a Commerce Bank, N.A.
                       ____________________________________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                              (D.C. Civil No. 2:10-cv-07243)
                     District Judge: Honorable William H. Yohn, Jr.
                      ____________________________________

               Submitted on the Motion to Proceed In Forma Pauperis and
    for Possible Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                     May 2, 2013
             Before: RENDELL, JORDAN and SHWARTZ, Circuit Judges

                               (Opinion filed: June 3, 2013)
                                       _________

                                         OPINION
                                         _________

PER CURIAM

       As we write primarily for the parties, who are familiar with the facts, we will not

repeat the District Court’s thorough description of the events that led to this litigation.

We will merely summarize that Debra Porter sought a declaration that her unrecorded
mortgage on a property had priority status over a mortgage that TD Bank, N.A. (“TD

Bank) 1 held on the property, and the Pardes Group (“Pardes”), the third-party purchaser

of the property, intervened.

       TD Bank and Pardes sought summary judgment on the basis that Porter was

barred from claiming priority over TD Bank’s mortgage in light of a ruling from the

Pennsylvania Superior Court. The District Court granted the motion, and denied Porter’s

subsequent motion for reconsideration and request for leave to amend her complaint.

Porter filed a notice of appeal and an application to proceed in forma pauperis, which we

grant. TD Bank and Pardes urge us to summarily affirm the District Court’s judgment

while Porter argues that we should vacate it.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the decision

granting summary judgment in favor of the defendants is plenary. See Abramson v.

William Patterson Coll., 260 F.3d 265, 276 (3d Cir. 2001). We review the order denying

the motion for reconsideration and the request for leave to amend for abuse of discretion.

See Koshatka v. Phila. Newspapers, Inc., 762 F.2d 329, 333 (3d Cir. 1985); Lake v.

Arnold, 232 F.3d 360, 373 (3d Cir. 2000). Upon review, because no substantial question

is presented on appeal, we will affirm the District Court’s judgment. See 3d Cir. L.A.R.

27.4; 3d Cir. I.O.P. 10.6.




1
 As the District Court noted, TD Bank is the successor to Commerce Bank, N.A., which
was involved in the events underlying this litigation.
                                                2
       The defendants asked the District Court to give preclusive effect to the

Pennsylvania Superior Court’s holding that Porter “is collaterally estopped from arguing

that her unrecorded mortgage of July 20, 2005, has a priority position over [TD Bank’s]

August 25, 2005 loan.” Commerce Bank, N.A. v. Porterra, LLC, No. 713 EDA 2011,

slip op. at 12-13 (Pa. Super. Ct. Apr. 10, 2012) (nonprecedential opinion) (Ex. B to

Pardes’s Motion for Summary Judgment). As the District Court explained, “Congress

has specifically required all federal courts to give preclusive effect to state-court

judgments whenever the courts of the State from which the judgments emerged would do

so.” Allen v. McCurry, 449 U.S. 90, 96 (1980) (citing the Full Faith and Credit Act, 28

U.S.C. § 1738). The requirement extends to a federal court’s treatment of a state-court

determination about the conclusive effect of a judgment. Cf. Parsons Steel, Inc. v. First

Alabama Bank, 474 U.S. 518, 525 (1986).

       The District Court properly stated and applied Pennsylvania’s rules regarding the

preclusive effect of prior state court judgments. See Nationwide Mut. Fire Ins. Co. v.

Hamilton, Inc., 571 F.3d 299, 310 (3d Cir. 2009) (citing Rue v. K-Mart Corp., 713 A.2d

82, 84 (Pa. 1998)). We agree with its analysis and conclude that there is no genuine issue

of material fact regarding whether Porter could relitigate the issue of the priority of her

unrecorded mortgage over TD Bank’s mortgage in light of the Pennsylvania court’s

ruling. Accordingly, the District Court properly granted summary judgment in favor of




                                               3
the defendants. The District Court also properly denied reconsideration, and, in light of

Porter’s delay in seeking to amend her complaint, properly denied leave to amend. 2

         For these reasons, we will affirm the District Court’s judgment. 3




2
  We recognize, as the District Court did, that there is evidence that Porter’s former
business partner may have purposely caused her mortgage not to be recorded, and we
also are aware that Porter makes claims of wrongdoing by TD Bank (which TD Bank
disputes). However, we agree with the District Court that the evidence and allegations do
not rise to the level of “manifest injustice,” Max’s Seafood Café by Lou-Ann, Inc. v.
Quinteros, 176 F.3d 669, 677 (3d Cir. 1999) (setting forth the bases for reconsideration),
to merit reconsideration under the circumstances of this case, where Porter had a full and
fair opportunity to litigate the issues in state court. We note, also, that although it is
unclear whether she has been, or will be, able to collect on it, Porter won a multi-million
dollar judgment (against other defendants) in state court litigation related to this matter.
3
    As we noted above, we grant her motion to proceed in forma pauperis.
                                               4